 



3844 Kennett Pike

Suite 204-4, Mall Building, Powder Mill Square

Greenville, Delaware 19807

Phone: (302) 656-1708 Fax: (302) 656-1703

 

March 28, 2016

 

Christopher Clouser

 

 



 

 



 

Dear Mr. Clouser:

 

By our respective signatures below, we confirm that:

 

  1. You have made a loan of $75,000 (the “Initial Loan”) to Acorn Energy, Inc.
(“Acorn”) and Acorn has executed and delivered to you a promissory note in the
form annexed annexed hereto as Exhibit A (the “Note”) which shall evidence the
terms of the Initial Loan.         2. You have agreed to loan up to an
additional $75,000 (the “Additional Loans”) to Acorn upon request by Acorn from
time to time. In connection with the receipt of any or all of the funds
representing the Additional Loans, Acorn shall execute and deliver an additional
Note or Notes substantially in the form of Exhibit A which shall evidence the
Additional Loans.

 

Kindly acknowledge your agreement with the foregoing, by signing below in the
space provided for your name.

 

  Very truly yours,   ACORN ENERGY, INC.       By:       Jan Loeb, Chief
Executive Officer

 

AGREED AND ACCEPTED:                 Christopher Clouser    

 

   

 

 

EXHIBIT A

 

PROMISSORY NOTE

 

Principal Amount: $__________   Funding Date: ______, 2016                 

 

FOR VALUE RECEIVED, Acorn Energy, Inc., a Delaware corporation (the “Borrower”),
hereby promises to pay to the order of Christopher Clouser or the holder of this
Note (the “Lender”), on the Maturity Date (as defined below) at such place of
payment as the holder of this Promissory Note (this “Note”) may specify from
time to time in writing, in lawful money of the United States of America, a
single payment equal to 115% of the Principal Amount set forth above, which
payment shall be in full satisfaction of any and all obligations of the Borrower
to Lender under this Note. The Maturity Date shall be the earlier of (i) the
third business day following the date of the receipt by the Borrower of proceeds
upon the closing of the contemplated sale by the Borrower of a portion of its
shares of DSIT Solutions Ltd. (the “DSIT Closing Date”) or (ii) September 1,
2016. .

 

By written notice, the Lender, assuming that he is not at such time in
possession of material inside information, may by written notice to the Borrower
on or prior to the day preceding Maturity Date, elect to all (but not part) of
the amount payable to Lender under this Note into Common Stock of the Borrower
at a conversion price equal to the closing price of the Common Stock of the
Borrower on the principal market for such Common Stock on the trading day
immediately preceding the Maturity Date.

 

This Promissory Note has been negotiated and delivered to Lender and is payable
in the State of Delaware. This Note shall be governed by and construed and
enforced in accordance with, the laws of the State of Delaware, excluding any
conflicts of law rules or principles that would cause the application of the
laws of any other jurisdiction.

 

The obligation to pay the principal of and any interest accrued on this note
shall be parri passu with the indebtedness of Acorn under the Loan and Security
Agreement with Leap Tide Capital Partners III, LLC.

 

    ACORN ENERGY, INC.                   By: Jan Loeb     Title: Chief Executive
Officer

 

   

 

 

